Per Curiam.

The Court have so repeatedly given their opinion on this point, that they decline hearing argument, considering it as settled.
The condition of the recognisance, as prescribed by the statute is, “ that the party shall prosecute the same to effect, and answer and pay all intervening damages, occasioned to the appellee or reviewee by his, her or their being delayed, with additional costs, in case the judgment be affirmed.” The question too frequently made is, what are intervening damages ? The statute replies, they are such as are occasioned to the appellee or reviewee by his, &c. being delayed; that is, such intervening damages, resulting from the delay, as are occasioned by a material alteration in the circumstances or situation of the party appealing or reviewing subsequent to the entei'ing of the recognisance, such as the bankruptcy or removal of the party beyond process; in which cases, if damages are recovered in final judgment by the appellee or reviewee, the bail must make him good; if costs only, the recognisor must respond them.
In the present case, every security to the reviewee by the recognisance has been effected. The plaintiff in error has taken out his execution for costs, and it has been fully satisfied.
The expense of litigation, the fees of counsel, the waste of time, and other charges incurred in the defence of the original suit, aside of those provided for by the fee-bill, the party must sustain: he bears a misfortune common to every suitor; and surely there would be no propriety in this Court allowing a party in assessment of damages under a recognisance for an. appeal or review indirectly, to tax costs not pro *268vided for by the fee-bill; much more virtually to avoid the fee-bill in those items of costs which arc specially regulated by it.
John Mattocks, for plaintiff.
^Tz/Zer, for defendant.
This Court consider, that the County Court judged correctly, in excluding the evidence mentioned in the bill of exceptions.
And therefore let judgment be entered, that the Court having inspected the record, do find that there is no error in the records and proceedings of the County Court, and that the defendant in error have his costs,